Title: To James Madison from David Gelston, 2 October 1801 (Abstract)
From: Gelston, David
To: Madison, James


2 October 1801, Collector’s Office, New York. Ragusan captain [Jercovich], “finding since I discharged him, that he cannot recover his demurrage from Mr Eaton by continuing here which I found was his plan,” has offered to sail to any of the ports previously proposed. Captain now prefers to avoid returning to Tunis at all and wishes to receive remainder of charter fee in order to spend it on personal purchases. The government could save $1,500 to $2,000 by paying him now. “As he yesterday set off for Washington you will have an opportunity of conversing with him.”
 

   RC (DNA: RG 59, ML). 2 pp.; filed at December 1801.

